Per Curiam.
The engagement of the defendant’s intestate to keep the drawer clear, was a promise to satisfy the plaintiff, because the engagement could be performed;in no other way; and such a promise may be enforced by the party beneficially interested. But the money was actually receiyed by the intestate, and consequently. *388in part to the plaintiff’s use. Nor is this consequence to be averted by the fact that the money was paid on a new contract. That contract was substituted without the concurrence of the plaintiff; and whatever might be the new relation created by it, between the immediate parties, yet as regards the plaintiff, and the intestate, the payment is to be considered as having been on the original note, at least so far as was necessary to discharge it.
Judgment below reversed, and judgment here for the plaintiff.